971 F.2d 641
ST. VINCENT'S HOSPITAL, a corporation, Plaintiff-Appellee,v.William "Sky" KING, Defendant-Appellant.
No. 89-7392.
United States Court of Appeals,Eleventh Circuit.
Sept. 3, 1992.

Frank W. Donaldson, U.S. Atty., Herbert J. Lewis, Asst. U.S. Atty., Birmingham, Ala., John F. Cordes, Jay S. Bybee, Michael Jay Singer, Mark B. Stern, U.S. Dept. of Justice, Civ. Div., Washington, D.C., for defendant-appellant.
Harry L. Hopkins, Morris Wade Richardson, Lange, Simpson, Robinson & Somerville, Birmingham, Ala., William H. Berger, U.S. Dept. of Labor, Office of Sol., Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Alabama;  James Hughes Hancock, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TUTTLE*, RONEY*, and HILL*, Senior Circuit Judges.
PER CURIAM:


1
The Supreme Court having reversed and remanded this case to us for further proceedings in conformity with the Court's opinion, --- U.S. ----, 112 S. Ct. 570, 116 L. Ed. 2d 578, we now remand the case with directions to enter a judgment in favor of the plaintiff below, William "Sky" King.


2
IT IS SO ORDERED.



*
 See Rule 34-(b), Rules of the U.S. Court of Appeals for the Eleventh Circuit